 FEDERAL CARTRIDGE CORPORATION121Federal Cartridge CorporationandOfficeEmployesInternationalUnion,Local No.12,AFL-CIO.Case 18-CA-2418Upon the basis of the stipulation, the briefs, andthe entire record in this case, the Board makes thefollowing:June 21, 1968DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERS JENKINSAND ZAGORIAUpon charges filed on May 16,1967, by OfficeEmployes InternationalUnion,LocalNo. 12,AFL-CIO,herein called the Union,the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 18, issued a com-plaint dated November17, 1967,against FederalCartridge Corporation,herein called the Respon-dent,alleging that the Respondent had engaged inand was engaging in unfair labor practices withinthe meaning of Sections 8(a)(1) and(5) and 2(6)and (7) of the National Labor Relations Act, asamended.Copies of the charge,complaint, andnotice of hearing were served on Respondent andthe Union.'The complaint alleges in substance that theUnion has for many years been the exclusive bar-gaining representative of an appropriate unit of of-fice and clerical employees of the Respondent, andthat,since on or about April 18, 1967,the Respon-dent has refused and continues to refuse to recog-nize or bargain with the Union as such exclusivebargaining representative concerning pensions forthe employees represented by said Union in viola-tion of Section 8(a)(5) and (1) of the Act. OnNovember27, 1967,Respondent filed an answeradmitting certain allegations in the complaint,affir-matively pleading certain facts,and denying thecommission of any unfair labor practices alleged inthe complaint.On December 20, 1967, all parties to thisproceeding entered into a stipulation by which theywaived a hearing before a Trial Examiner and theissuance by him of a Trial Examiner's Decision andRecommended Order and agreed to submit thecase to the Board for findings of fact, conclusionsof law, and an order, based upon a record consist-ing of the charge, the complaint, the answer, thestipulation of facts, and the exhibits. On January 5,1968, the Board approved the stipulation and or-dered the proceedings transferred to the Board.Thereafter, the General Counsel, the Charging Par-ty, and the Respondent filed briefs.'Copies ofthe complaint and notice of hearingwere also served onLocal No 459 of District Lodge No 77,InternationalAssociation ofFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent Federal Cartridge Company is aMinnesota Corporation with its principal place ofbusiness located in New Brighton, Minnesota,where it is engaged in the manufacture of smallarms ammunition and electrical products. Duringthe 12-month periodendingDecember 31, 1966,which period is representative of all times materialherein,Respondentmanufactured,sold,andshipped from its location in New Brighton, Min-nesota, finished products valued in excess of $1million to points outside the State of Minnesota.During the same 12-month period Respondentpurchased, transferred, and caused to be deliveredto its plantatNewBrighton,Minnesota,brass,steel, and other raw material valued in excess of $1million directly from States of the United Statesother than the State of Minnesota.We find, asstipulated by the parties,that the Respondent is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdic-tion herein.II.THE LABOR ORGANIZATIONINVOLVEDWe find,as stipulatedby theparties,that OfficeEmployesInternationalUnion,LocalNo. 12,AFL-CIO,is,and at all times material herein hasbeen,a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIRLABOR PRACTICESIn their stipulation, the parties stated that:SinceApril 23, 1952, the Union has been thecertified bargaining representative of the Respon-dent's office and clerical employees. Presently, thisunit consists of some 400 persons,but at the timeof the execution of the November 17, 1965, collec-tive-bargainingagreement,wherein theUnionwaived its right to bargain regarding pensions, theunitconsisted of only 18 employees.In the 1965 negotiations between the Respondentand the Union, three separate pension plans tocover the office employees were discussed.Machinists and AerospaceWorkers, AFL-CIO,and the I.A M Labor-Management Pension Fund.172 NLRB No. 14 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough the Employer had agreed to participate intheWestern States Office Employees InternationalUnion Pension Trust Fund,the trustees of this funddeclined to accept the application of these em-ployeesbecause of adverse census data. Theproposed employee-participants were substantiallyolder and had more past service to be credited thantheotheremployeescoveredby the fund.Thereafter,the Respondent offered to include theoffice employees represented by the Union in aplan it maintained for its guards and firemen. TheUnion refused this offer and instead proposed thatthe employees it represented be covered by the In-ternationalAssociationofMachinistsLabor-Management Pension Fund,hereinafter the IAMPension Plan. Since September 1, 1963, the Com-pany had been contributing to the IAM PensionPlan on behalf of its production and machinists em-ployees, pursuant to the terms of an agreementmade with their representative,District Lodge No.77, IAM.The Respondent and the Union reached anagreement to include the office employees as par-ticipants in the IAM Pension Plan in September1965.This agreement was reflected in certainprovisions of their collective-bargaining agreemententered into on November 17, 1965:It ismutually agreed that the Office Em-ployees covered by this Agreement shall becovered as participants in the I.A.M. LABOR-MANAGEMENT PENSION FUND.Contribu-tions to the Fund for Office Employees shallcontinue so long as Federal Cartridge Corpora-tion has employees for whom it is obliged tocontribute to the I.A.M. LABOR-MANAGE-MENT PENSION FUND in accordance withcollective bargaining agreements with the In-ternationalAssociationofMachinists.Anychange in the contribution rate,amount orlevel of benefits or the length of time which theI.A.M.LABOR-MANAGEMENT PENSIONFUND shall cover employees represented bytheOffice Employees International Union,Local 12, shall be governed exclusively byagreements negotiated from time to time bythe International Association of Machinists andFederal Cartridge Corporation without regardto employees represented by O.E.I.U., Local12. In consideration of the aforementionedagreement and because of the FUND require-ments, the UNION releases,relinquishes andwaives any and all rights to collective bargain-ing with respect to all matters pertaining topension only, for as long as there is an em-ployee of the EMPLOYER who is representedby the International Association of Machinistsand for whom contributions are made to theI.A.M.LABOR-MANAGEMENT PENSIONFUND by the EMPLOYER.The collective-bargaining agreement itself was tobe effective for 1 year from May 9,1965, and fromyear to year thereafter unless written notice to ter-minate or amend should be given at least 60 daysprior to the expiration date or until such time as theEmployer,with or without notice,should cease tooperate its plant at New Brighton,Minnesota.At the same time that the November 17 collec-tive-bargainingagreementwasexecuted,theRespondent and the Union entered into two otheragreements,a participation agreement and a pen-sion fund agreement and declaration of trust. Theparticipation agreement details the amount of thecontributions to be made by the Respondent to theIAM Pension Plan on behalf of its office employeesand provides,among other things, that the Respon-dent will continue making contributions to the fundfor the benefit of the office employees as long astheCompany has employees for whom it isobligated to contribute to the pension fund in ac-cordance with a collective-bargaining agreementwith a District Lodge of the IAM. This participationagreement was incorporated by reference into theNovember 17, 1965, collective-bargaining agree-ment.The pension fund agreement and declarationof trust,granting broad but typical fiduicary powersto the trustees,provides,among other things, thatthe Company and the Union assent to be bound bysaid agreement and declaration of trust and by thedesignation of trustees thereunder,and agree to bebound by all actions taken by the trustees ursuantto said agreement and declaration of trust.Article VIII,section 4 of the Rules and Regula-tions of the IAM Pension Plan adopted by thetrustees, regarding the termination of the trust, pro-vides as follows:In the event that a Contributing Employerceases to be obligated to make contributions tothe Fund at any time after the period ending48 months after its Contribution Date, andshouldthatEmployeroritssuccessorthereafter continue in business,allyears ofPast Service credit based on employment withsuch Employer shall be cancelled retroactively,notwithstanding any contrary provisions con-tained elsewhere in this Plan. This Section shallnot apply to any Pensioner whose benefits firstbecame payable prior to the time the Con-tributing Employer ceased to be obligated tomake contributions to the Fund,nor shall thisSection apply to the Past Service credit of anyCovered Employee whose employment withsuch Employer had terminated at least 24 FEDERAL CARTRIDGE CORPORATION123months prior to the time the Contributing Em-ployer ceased to be obligated to make con-tributions to the Fund.In addition, each employee represented by theUnion signed an individual waiver agreementwherein he agreed that matters concerning pen-sions would be governed exclusively by agreementsnegotiatedby the International Association ofMachinists and the Respondent and that all rightsto collectivebargainingwith respect to all matterspertaining to pensions were waived as long as anyemployee of the Respondent is represented by theInternational Association of Machinists for whomcontributions are made tothe IAMPension Plan.Beneficiary rights become vested under the IAMPension Plan after an employee attains the age of50 with 15 years of credited service. If an employeechanges employment prior to meeting these vestingrequirements,his beneficiary rights under the Planare portable only if he is employed by a firm whichis also a participant in the plan.In September 1965,at the time the Respondentand the Union firstreached agreement on the IAM Pension Plan, therewere 18 office employees in the unit in question, allbut two of whom were hired between 1950 and1953. The other two were hired in the spring of1965. The terms of the participation agreementrequired that the Respondent contribute on behalfof the office employees back to the date it firstbegan to contribute on behalf of its production andmachinist employees;namely September1,1963.The Respondent advised the Union that since it hadonly first agreed to make contributions to somepension fund on behalf of the office employees inMay 1964, it expected the members of the Union topay the contributions between September 1963 andMay 1964. It was agreed and, in fact, contributionswere made by the Respondent for this 9-monthperiod by reducing the amount of a wage increasegranted to the employees that year. In addition, byvirtue of a "special benefit level" clause of theagreement, 5 of the 18 employees, 55 years of ageor more on the date the Respondent first began tocontribute were to receive reduced benefits. Some-time subsequent to September 1965, 2 of the 18 of-fice employees retired and received,and are stillreceiving, pensions as provided by the IAM Pen-sion Plan. Five others are eligible to receive pen-sionsimmediately under the Plan should theychoose to retire at this time.During 1966 employment in all departments ofthe Respondent increased substantially due to asharp increase in procurement by the United Statesof small arms ammunition. Correspondingly, thenumber of employees in the bargaining unitrepresented by the Union increased from 18 to ap-proximately 400. After this increase, which resultedin large unforeseen contributions to the IAM Pen-sion Plan, the trustees of the Plan agreed to rescindthe special benefit level provision regarding em-ployees 55 years ofage orolder whenthe Plancommenced and to pay full benefits effective June1,1966, for all persons already retired or whowould retire in the future.During the negotiations for the 1967 collective-bargaining agreement the Union informed theRespondent that it had determined that the chancesof the newly hired employees achieving 15 yearsservice for eligibility benefits under the IAM Pen-sion Plan were remote and that it wished to discussthe entire pension section of the collective-bargain-ing agreement. The Respondent refused to bargainon pensions,and on May 10, 1967, the parties en-tered into a collective-bargaining agreement whichprovided that pensions would remain as negotiatedin 1965, subject to the following provision: "Theparties agree that the signing of this agreement doesnot in any way constitute a waiver of the Union'sright to further proceed with the Unfair Laborpractice charge, Case No. 18-CA-2418."The General Counsel and the Union contend thatthe Union's waiver of its right to bargain for an in-definite period of time regarding the mandatorysubject of pensions, even though entered into ingood faith and for consideration, is unenforceablebeyond the term of the contract in whichitwas in-corporated, and that, consequently,the Respon-dent's admitted refusal to bargain on pensions isviolative of Section 8(a)(5) and (1) of the Act.They argue, among other things, that because ofthe dramatic increase in the size of the unit andbecause of the restrictive portability features of theplan, which carries over only to firms under con-tract with the IAM, the IAM PensionPlan gains alarge windfall, as a far higher percentage of officeworkers than were anticipated by the actuarial as-sumptions of the plan are likely to leave withoutever qualifying for benefits. They also argue thatBoard policy has been to avoid recognizing waiversof the right to bargain; that such waivers are not en-forced unless clear and unmistakable;2 and that thewaiver of the right to bargain for an indefiniteperiod of time regarding a mandatory subject such2The General Counsel cites the following casesC & C Plywood Corpora-tion,148 NLRB 414,approved385 U.S. 411, reversing351 F 2d 224,rehearing denied 386U.S. 939;ProctorManufacturingCorporation.131NLRB1166,The Press Company, Incorporated,12I NLRB 976, 978,TideWater AssociatedOil Company,85 NLRB1096, 1098. 124DECISIONSOF NATIONALLABOR RELATIONS BOARDas pensions is unenforcable beyond the term of thecontract in which it was incorporated.3The Respondent contends that the agreement asto pensions is separate and distinct from the 1965collective-bargaining agreement and that it will ex-pireupon the occurrence of a specified eventdescribed therein,namely the cessation of its em-ployment of members of the IAM for whom it hasmade contributions to the IAM Pension Plan; thatas such it is a contract for a fixed term as opposedto a contract with an automatic renewal clause or acontract of indefinite duration;that under Section8(d) of the Act it is not obliged to agree to modifyor terminate the terms thereof until the expirationdate;and that,inasmuch as the expiration date hasnot yet occurred, the Respondent has no duty tobargain on this subject. In addition,the Respondentpoints out that if it enters into any other pension ar-rangement,the contributions it has already mademight never inure to the benefit of the office em-ployees and those contributions made by the 18employees in the original unit for the periodbetween September 1, 1963, and May 1964 mightalso be irrevocably lost. Finally,the Respondent ar-gues that it is unlikely that the trustees of the IAMPension Plan would agree to any modification ofthe present arrangement inasmuch as a good part ofthe contributions made on behalf of the office em-ployees could well inure to the benefit of the em-ployeesrepresentedby the IAM.The view we take of this matter makes it un-necessary to determine whether the pension waiveris an agreement for a fixed period,as urged by theRespondent,or one of indefinite duration extendingbeyond the term of the collective-bargaining agree-ment,as contended by the General Counsel and theCharging Party. Clearly, if the waiveris an agree-ment for a fixed period the expiration date of whichhas notyet occurred,Section 8(d) wouldoblige usto dismiss the Section 8(a)(5) and(1) violations al-leged in the complaint.Just as clearly, on the otherhand,if it were determined that the waiver was anagreement of indefinite duration,under the princi-ples ofLion Oil Company4andBoeing Airplane Co.v.N.L.R.B.sitwould be subject to amendment ortermination after the lapse of a reasonable periodupon the giving of the statutory 60 days' notice.Under such circumstances,of course, we could findthe alleged violation in the Respondent's admittedfailure to bargain regarding pensions.However, as-suming for the moment,but withoutso finding, thatthe waiver agreement is one of indefinite durationwithin the meaningofLion Oil Company,we do notbelieve,under all the circumstances present here,that this waiver agreement has yet existed for areasonableperiod tomake it vulnerable to- amend-ment or terminationby theactionof either party ingiving notice of a desire to terminateor modify.The agreement that theoffice employees could becovered bythe IAM Pension Plan was made ingood faithby theRespondent in response to arequest by the Union. In fact,Respondent waswilling to participate in any one of three pensionplans,including one affiliated with various locals ofthe InternationalUnion to whichtheChargingParty belongs.After thetrustees of the latter plandeclined to accept the application of the employeesinvolved,the Respondent then agreed to participatein the other plan chosenby the Union.Indeed, thepension plan thus agreed upon was not in any sense"fixed," for as the IAMnegotiated any changes,modifications, or amendments to the existing plan,the benefits would of course inure to the office em-ployeesas well.In this context, the situation was forpractical purposes a limited delegationof the bar-gaining functionto the IAM'snegotiations.Signifi-cantly,at the time the charges were filed in thiscase the Respondent's participation in the plan hadbeen of lessthan 2years' duration. In all these cir-cumstances,and inview of the fact thatthe waiverin question was, for all practical purposes,the con-sideration given by the Union to obtain for the em-ployeesit represented coverage under thevery pen-sion plan it urged theemployer toparticipate inand whichitnow seeks to renegotiate,we believethat sufficient time has not yet elapsedto justify theUnion unilaterally terminating the waiver agree-ment.Nor dowe find the change in the size andcomposition of the unit in question, requires a con-traryconclusion.Assuredly, the unit could contractas quicklyas it has expanded.The expansion of theunit,therefore,does not persuade us that thewaiver agreementto which the parties bound them-selves has been in existencebeyonda reasonableperiodof time.Accordingly, we find thatRespon-dent did notviolate Section 8(a)(5) and (1) inrefusing to bargainwith theUnion regarding pen-sionswhether thewaiver agreement be considered' Both the General Counsel and the Charging Party rely on J.1.CaseCompany,71NLRB 1 145 The Charging Party also citesPacificCoast As-sociation of Pulp and Paper Manufacturers,133 NLRB 690, enfd 304 F.2d760 (CA 9), andInterboroughNews Company,78NLRB 10894 109 NLRB 680, approvedN.L.R.B. v Lion OilCompany,352 U S 282reversing and remanding221 F 2d 231 (C.A. 8)." 174 F 2d 988(C A.D.C.) FEDERAL CARTRIDGE CORPORATION125either an agreement for a fixed period or one of in-definite duration.We shall,therefore,dismiss thecomplaint in its entirety.ORDERIt is hereby ordered that the complaint herein be,and it hereby is, dismissed in its entirety.MEMBERBROWN, dissenting:My colleagues assume, and I conclude,that thewaiver agreement in this case is of"indefinite dura-tion."' I also agree with my colleagues that anagreement of indefinite duration is subject toamendment after a reasonable period of time.My disagreement,then,is only with their conclu-sion that a reasonable period of time had notelapsed when the Union requested bargaining aboutthe pension plan. In my view, the approaching ex-piration date of the basic agreement between theOffice Employes Union and the Employer, openingup all terms and conditions of employment (otherthan the pension plan) for renegotiations, is thetouchstone for determining whether the pensionplan itself is similarly open for renegotiations. Theparties, in short, have established a "reasonableperiod of time" by their contract covering otherterms and conditions of employment. It would beanomalous to exclude only this one item from thegeneral bargaining.Moreover,Ithink a drasticchange in the compositionof theunit(in this casefrom 18 to 400) must be taken into account indetermining what a "reasonable period of time" isin any situation.Iwould, therefore, find the 8(a)(5) violation al-leged and issue an appropriate bargaining order.It is obviously so, for its expiration is contingent upon an event, theIAM ceasing to represent a single employee of the Employer,which may ormay not occur,and which,it it does occur,may happen at any time from itsexecution to infinity